Title: Thomas Jefferson to Mathew Carey, 16 October 1816
From: Jefferson, Thomas
To: Carey, Mathew


          
            Dear Sir
            Monticello Oct. 16. 16.
          
          I was very unlucky indeed in being in time for so small a portion only of the books I had wished of Dr Priestly’s library. there was one in particular (Benson’s Saxon Vocabulary) I would rather have given double price for than have missed. the amount of the 3. vols on their way to me being 3.75 D I inclose you 4.D. in Virginia bank notes, which I understand pass with you. the difference of amount may make up that of exchange, if any. I salute you with great esteem & respect.
          Th: Jefferson
        